 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:19-cv-01466-TLN-JDP
12                         Plaintiff,
13           v.                                        ORDER
14    RICHARD E. BRADLEY, et al.,
15                         Defendants.
16

17          Plaintiff United States of America seeks to reduce to judgment outstanding federal tax

18   assessments made against Defendant Richard Bradley and foreclose federal tax liens upon real

19   property commonly known as 15696 Meridian Road, Chico, CA 95973 (“subject property”).

20   (ECF No. 16-1 at 2.) Defendant has not answered or otherwise appeared. Plaintiff’s motion for

21   entry of default judgment was heard before the assigned Magistrate Judge on April 29, 2021. The

22   matter was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(19) and 28

23   U.S.C. § 636(b)(1).

24          On June 8, 2021, the magistrate judge filed findings and recommendations herein which

25   contained notice to the parties that any objections to the findings and recommendations were to be

26   filed within fourteen days. No objections were filed.

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                      1
 1   Accordingly, IT IS HEREBY ORDERED that:

 2               1. The Findings and Recommendations filed June 8, 2021, are ADOPTED IN FULL.

 3               2. Plaintiff’s motion for default judgment (ECF No. 16) is GRANTED.

 4               3. Judgment is entered in Plaintiff’s favor and against Defendants as follows:

 5                      a. Defendant Richard E. Bradley is indebted to the United States in the amount of

 6   $308,400.30, as of January 29, 2021, less any subsequent payments or credits, plus interest and

 7   other statutory additions, pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28

 8   U.S.C. § 1961(c)(1), until the judgment is fully paid;

 9                      b. The United States has valid federal tax liens against all of defendant Richard E.

10   Bradley’s property and rights to property, including the subject property;

11                      c. The United States may foreclose its liens upon the subject property, with the

12   proceeds to be distributed per the Court’s findings as to the validity and priority of the liens and

13   claims of all parties;

14                      d. The Court retains jurisdiction over this action pending the United States’ filing

15   of a motion for order of sale and the Court later confirming any judicial sale; and

16                      e. The United States shall file a status report every 90 days addressing whether

17   proceeding with a forced sale of the subject property is appropriate until a motion for order of sale

18   is filed.

19   DATED: July 14, 2021

20
21

22
                                                       Troy L. Nunley
23
                                                       United States District Judge
24

25

26
27

28
                                                           2
